NOT RECOMMENDED FOR PUBLICATION
                                    File Name: 05a0600n.06
                                      Filed: July 14, 2005

                                                  No. 04-3588

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT


ALEKSANDER GJOKA,                                     )
                                                      )
         Petitioner-Appellant,                        )
                                                      )    ON PETITION FOR REVIEW OF A
v.                                                    )    DECISION OF THE BOARD OF
                                                      )    IMMIGRATION APPEALS
ALBERTO R. GONZALES,                                  )
                                                      )
         Respondent-Appellee.                         )
                                                      )



         Before: NELSON and GILMAN, Circuit Judges; DONALD, District Judge.*

         RONALD LEE GILMAN, Circuit Judge. In July of 2001, Aleksander Gjoka, a citizen

of Albania, entered the United States using a fraudulent Slovenian passport. He subsequently

applied for asylum, the withholding of removal, and protection under the Convention Against

Torture (CAT), alleging that he had been the target of political violence during the June 2001

election in Albania. The account that Gjoka gave to the immigration officer when he entered the

United States differed from the accounts given in his asylum application and in testimony before an

immigration judge (IJ).

         Gjoka’s claims of persecution were found by the IJ not to be credible, causing his requests

for asylum, the withholding of removal, and protection under the CAT to be denied. The Board of


         *
         The Honorable Bernice B. Donald, United States District Judge for the Western District of Tennessee, sitting
by designation.
No. 04-3588
Gjoka v. Gonzales

Immigration Appeals (BIA) affirmed without opinion. For the reasons set forth below, we DENY

the petition to review the decision of the BIA.


                                         I. BACKGROUND

A.        Factual background

          In July of 2001, Gjoka arrived in Los Angeles, California bearing a false Slovenian passport.

He sought admission to the United States under the Visa Waiver Program. Gjoka gave his reasons

for leaving Albania (1) in a sworn statement before an immigration inspector in July of 2001, (2)

in an asylum application filed in July of 2002, and (3) in testimony before the IJ in October of 2002.

          1.     Statement to the immigration inspector

          Upon his arrival in Los Angeles, Gjoka gave a sworn statement to an immigration inspector

as part of his Visa Waiver Program application. He acknowledged that he was a citizen of Albania

and admitted that the Slovenian passport was not authentic. The immigration inspector then asked

him a series of questions about his situation in Albania and his reasons for coming to the United

States:

          Q:     What is the purpose of your entry to the United States?

          A:     My purpose is to come here to secure my life and I have strong reasons for
                 that.

          Q:     What are the strong reasons you have for coming here?

          A:     It is because of the elections in Albania. I was a representative of the
                 Democratic Party. In my area there were problems during the elections. The
                 Socialist Party had manipulated the vote counts and wanted me to sign
                 documents to agree that the counts were correct. One of the Socialist party
                 members, and a militant he was with, took me behind a building and hit me

                                                   -2-
                                                   --
No. 04-3588
Gjoka v. Gonzales

               to force me to sign the documents. My life was also threatened by them.
               Two days after I refused to sign the documents, the Democratic [P]arty won
               in my area. After it was announced . . . I was shot at in my car. I think the
               attempt on my life was made by these people. I also have another problem
               with my father as well, so the attempt . . . may have been made by these other
               people.

          Q:   How many life-threatening problems, other than the problem with the
               Socialist [P]arty, do you have in Albania?

          A:   I also have a problem with my father not being willing to surrender his
               property to neighbors of his.

          Q:   Is the dispute over your father’s property[] related in any way to a political,
               racial or religious matter?

          A:   No. It is a dispute over the ownership of the property.

          Q:   How long do you intend to stay in the United States?

          A:   I don’t know. The elections are in four years and the Socialists are now in
               power. . . . [I]f the Socialists remain on [sic] power I don’t know when I can
               return. Also, I have a law degree and I applied with the government but they
               didn’t select me.

               ...

          Q:   Is the fact that you were not selected as a lawyer with the government also
          a    reason why you came to the United States?

          A:   The main reason is because of the elections, but this is a reason as well.

Following this exchange, Gjoka’s application for admission under the Visa Waiver Program was

denied.

          2.   Asylum application




                                                 -3-
                                                 --
No. 04-3588
Gjoka v. Gonzales

       Gjoka applied for asylum approximately a year later. In his application, he claimed that he

had been persecuted in Albania because of his religion and his political opinions, and he gave a

second account of the election-day incident:

       Most recently, I was shot at. I believe that the shooting incident was directly related
       to a threat that I received two days before. I was working as an election official on
       June 24, 2001. I was representing the [D]emocratic [P]arty. I witnessed the
       representative of the Socialist Party stuffing the ballot boxes. A fight ensued and
       another member of the Socialist Party pulled a gun on me. The crowd was able to
       get the gun away from him and when all was said and done, he threatened me and
       told me “[i]f you try again, I’m going to kill you.” Two days later[,] as I was driving
       home in the evening, my car was shot at. The rear window was shattered. The
       police have not investigated to determine who it was who shot at me. There were
       other incidents of being threatened and robbed at gun point. I made police reports.
       It seems that the police either do not have the will or the ability to solve these crimes
       against me.

He submitted a personal statement with his asylum application, and this statement repeated the claim

that Gjoka “witnessed [the Socialist official] stuffing the ballot box” and that another Socialist

official threatened him with a gun.

       Gjoka gave a different account of his personal background, however, that contradicted his

previous claim of having graduated from law school. According to his asylum application, Gjoka

had “finished two years of pre-law” by 2001, but he chose to defer attending law school in order to

gain work experience.

       3.      Testimony before the IJ

       Gjoka described the election-day incident in his testimony before the IJ, but what he said

differed in significant ways from his previous accounts. In particular, Gjoka claimed that the ballot

box was stuffed when he stepped outside for a moment, and that he learned of it only when he was



                                                 -4-
                                                 --
No. 04-3588
Gjoka v. Gonzales

“notified by another person” after his return. The IJ interrupted to ask whether Gjoka had actually

witnessed the event, and Gjoka stated that he had not. Gjoka claimed that he had lied to the Socialist

Party official about having seen the stuffing of the ballot box in order to provoke the official, but

again confirmed that he had not actually seen it. He also claimed that he and the Socialist Party

official who had threatened him with a gun were both taken to the police station, but that neither was

charged with a crime. Two hours after they were released, the Socialist Party official allegedly

again threatened Gjoka, and, two days later, the rear window of Gjoka’s car was shot out.

According to Gjoka, he and his family had also been the victims of several crimes in Albania,

including two burglaries of his father’s automobile service station and he personally being robbed

at gunpoint.

       Gjoka’s testimony about his personal background also differed from his two previous

accounts, and contradicted the documentation that he submitted to the court. He claimed that he

completed his law studies between 1996 to 2000, but “didn’t receive the degree because I was

supposed to go 2 more years to do another application so I was able to be qualified as an attorney.”

One of the documents Gjoka submitted, however, was a diploma from the University of Shkodra,

dated July 8, 2000, stating that he had completed “the full course of Faculty of Justice, Juridical

profile,” and that he had been “awarded the degree [of] Jurist.” Gjoka also testified that he became

a member of the Democratic Party approximately six months before the June 2001 election, but

submitted a party membership card dated August 23, 2000.

       4.      Conditions in Albania




                                                 -5-
                                                 --
No. 04-3588
Gjoka v. Gonzales

       Gjoka and the government both introduced reports on the conditions in Albania in 2001.

These documents consist of two U.S. State Department country reports as well as materials from

Amnesty International. The State Department Country Report on Human Rights Practices for 2001

states that the June 2001 elections “were conducted in a peaceful atmosphere,” and notes that,

despite voting irregularities, the Organization for Security and Cooperation in Europe “judged the

elections to have improved over past elections. . . .” Another State Department report, the 2001

Profile of Asylum Claims and Country Conditions for Albania, specifically addresses claims of

political persecution:

       With the Socialist Party currently leading a coalition government, it is highly
       unlikely in today’s circumstances that many applicants will have credible claims to
       political persecution. Such claims are generally amplified by the assertion that a
       reconstituted communist regime has come to power. Claims relying on this premise
       are contradicted by virtually all state actions, and those who were truly persecuted
       by the communists often resent the comparison. Both major parties trace their roots
       to the communist regime and both repudiate it thoroughly. . . . There is virtually no
       evidence that individuals are targeted for mistreatment on political grounds. Far
       more prevalent is organized and amateur crime. . . .

This report also casts doubt on claims of religious persecution, noting that “[t]he Christian minority

freely practices its faith, and the leadership reflects the religious diversity of the population,” with

the Albanian cabinet being “divided about evenly between Muslims and Christians.”

       The Amnesty International materials paint a bleaker picture, giving examples of the use of

torture by the police. As the report for 2001 notes, however, “[m]ost incidents of torture took place

in police stations following arrest.”

B.      Procedural background




                                                  -6-
                                                  --
No. 04-3588
Gjoka v. Gonzales

       After a detailed discussion of the inconsistencies between Gjoka’s statement to the

immigration inspector, his asylum application, and his testimony, the IJ concluded that “[h]is story

has shifted so severely over a period of time even from his application signed a few moments

[before] his testimony, that he has not demonstrated [that] anything that he said should be relied

upon.” The IJ noted that Gjoka gave a number of stories about the election-day incident, but “even

if you believe one of them or a mishmash of them, he has not suffered any past persecution.”

Because of the adverse credibility determination and the finding that he had not suffered any past

persecution, Gjoka’s application for asylum, the withholding of removal, and protection under the

CAT was denied.

       In a per curiam order, the BIA affirmed the IJ’s decision. The order explicitly invoked the

BIA’s affirmance-without-opinion procedure.


                                           II. ANALYSIS
A.     Standard of review

       The BIA’s findings of fact “are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. 1252(b)(4)(B). “Credibility determinations are

findings of fact,” and an adverse credibility determination will be upheld if it is supported by

substantial evidence. Yu v. Ashcroft, 364 F.3d 700, 703 (6th Cir. 2004). This is “a deferential

standard [that] ‘plainly does not entitle a reviewing court to reverse . . . simply because it is

convinced that it would have decided the case differently.’” Klawitter v. INS, 970 F.2d 149, 151-52

(6th Cir. 1992) (citation omitted) (alteration in original).




                                                  -7-
                                                  --
No. 04-3588
Gjoka v. Gonzales

        We review both the BIA’s decision and the IJ’s decision where “the Board adopts the

decision of the IJ in lieu of issuing its own opinion.” Santana-Albarran v. Ashcroft, 393 F.3d 699,

703 (6th Cir. 2005) (citation and quotation marks omitted). Because the BIA “affirm[ed], without

opinion, the results of the decision below,” we will focus on the IJ’s opinion in the present case.

B.      Denial of asylum and the withholding of removal

        1.      Asylum

        “An applicant for asylum bears the burden of establishing that he qualifies as a refugee

‘either because he has suffered actual past persecution or because he has a well-founded fear of

future persecution.’” Koliada v. INS, 259 F.3d 482, 487 (6th Cir. 2001) (quoting 8 C.F.R.

§ 208.13(a)-(b) (2001)). In order to be eligible for asylum, an applicant must have suffered

persecution “on account of race, religion, nationality, membership in a particular social group, or

political opinion.” 8 C.F.R. § 208.13(b)(1). As noted by the IJ, the conclusion that Gjoka failed to

meet this burden was based on an adverse credibility determination stemming from Gjoka’s

inconsistent statements about both the election-day incident and his own personal background, as

well as the fact that “the corroboration [Gjoka] proffered to the Court did not corroborate his claim,

but [rather] . . . attacked his credibility.”

         The question of whether substantial evidence supports the adverse credibility determination

 made by the IJ and affirmed by the BIA is an issue we need not reach in order to determine whether

 the BIA erred in denying Gjoka’s petition for asylum. For even if Gjoka was threatened by a

 Socialist Party official, and even if the rear window of his automobile was shot out, Gjoka has not

 established that he suffered “persecution” within the meaning of 8 C.F.R. § 208.13(b)(1). The

                                                 -8-
                                                 --
No. 04-3588
Gjoka v. Gonzales

alleged threat at the polling place was not from a government official, but from another election

observer. Moreover, Gjoka claimed in his testimony before the IJ that he had lied in order to

provoke a confrontation, which, if true, might explain the hostile reaction of the Socialist Party

election worker. The threat to Gjoka would thus be for a reason other than “membership in a

particular social group[] or political opinion.” 8 C.F.R. § 208.13(b)(1).

       Furthermore, Gjoka does not claim to have been persecuted by the police after the incident,

and he offers no evidence other than speculation that Socialist Party officials were responsible for

the gunshot that shattered his rear window. For these reasons, we need not reach the IJ’s adverse

credibility determination in order to agree with the BIA that Gjoka has failed to establish that he

was persecuted within the meaning of 8 C.F.R. § 208.13(b)(1). We therefore affirm the decision

of the BIA to deny Gjoka’s application for asylum.

       2.      Withholding of removal

       In order to establish that Gjoka is eligible for the withholding of removal, he must show not

only that he has a “well-founded fear of future persecution,” Koliada, 259 F.3d at 487, but that

“there is a clear probability that he will be subject to persecution if forced to return to the country

of removal.” Pilica v. Ashcroft, 388 F.3d 941, 951 (6th Cir. 2004). This standard is significantly

“more stringent” than the standard for asylum. Koliada, 259 F.3d at 488.

       The evidence presented by Gjoka does not establish that he was persecuted in the past,

much less that he has a well-founded fear of future persecution. This evidence is therefore even

less supportive of Gjoka’s claim that there is an objective likelihood that he would be persecuted

in the future. We therefore affirm the BIA’s decision to deny the withholding of removal.

                                                 --9-
                                                   -
No. 04-3588
Gjoka v. Gonzales

C.     Denial of protection under the CAT

       To obtain relief under the CAT, an applicant bears the burden of establishing that “it is more

likely than not that he or she would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2). The standard of review of Gjoka’s CAT claim consequently does not

differ from the analysis of his request for asylum and withholding of removal. See Castellano-

Chacon v. INS, 341 F.3d 533, 552 (6th Cir. 2003) (“This court applies the same standard of review

when dealing with claims . . . pursuant to the Convention Against Torture as it does when

reviewing claims under 8 U.S.C. § 1231(b)(3) [the withholding of removal].”) Because Gjoka

failed to establish a valid claim for the withholding of removal, or even a claim under the less-

stringent standard for asylum, he cannot succeed with his claim under the CAT.

D.     The BIA’s affirmance-without-opinion procedure

       Gjoka’s final argument is that the BIA’s use of its affirmance-without-opinion procedure

was itself improper because “the Immigration Judge committed serious errors in the factual

determinations made in [Gjoka’s] case,” and “the cumulative effect of these errors warranted a

written decision after review by a three-member panel.” This court, however, has held that

        it is not a due process violation for the BIA to affirm the IJ’s decision without
        issuing an opinion. Even if the BIA would view the factual and legal issues
        differently from the immigration judge, the summary-affirmance-without-opinion
        rule renders the IJ’s decision the final agency order, and we review that decision.

Denko v. INS, 351 F.3d 717, 730 (6th Cir. 2003) (citation and quotation marks omitted). As the

court in Denko noted, “we are not forced to guess at the rationale of the BIA, but instead we

evaluate the IJ’s explanation as that of the Board; the Board cannot rely on an unarticulated basis



                                               -10-
                                                --
No. 04-3588
Gjoka v. Gonzales

for its determination.” Id. We therefore hold that the use of its affirmance-without-opinion

procedure by the BIA was not a violation of Gjoka’s due process rights.


                                     III. CONCLUSION

       For all of the reasons set forth above, we DENY the petition to review the decision of the

BIA.




                                              -11-
                                               --